   Case: 1:18-cv-05369 Document #: 103 Filed: 02/14/20 Page 1 of 4 PageID #:2974




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


   UBIQUITI NETWORKS, INC.,


                            Plaintiff,

                    v.
                                                      Civil Action No.: 1:18-cv-05369
   CAMBIUM NETWORKS, INC.;
   CAMBIUM NETWORKS, LTD.;                            JURY TRIAL DEMANDED
   BLIP NETWORKS, LLC;
   WINNCOM TECHNOLOGIES, INC.;
   SAKID AHMED; and DMITRY
   MOISEEV,

                            Defendants.


          JOINT MOTION TO EXTEND TIME TO PRODUCE ESI IDENTIFIED IN
          SUPPLEMENTAL MIDP DISCLOSURES AND TO CONTINUE HEARING



          The parties jointly and respectfully request the Court to grant the enclosed Motion to

Extend the Deadline to Produce ESI Pursuant to the MIDP Standing Order and the December 9,

2019 Minute Entry (Dkt. 92) from February 18, 2020 to March 3, 2020 and to continue the

Status hearing from February 20, 2020 to March 12, 2020 (or another time suitable for the

Court).

          On December 9, 2019, the Court set a status hearing in this case for February 20, 2020,

and ordered production of ESI identified in the parties’ Supplemental MIDP disclosures to be

completed by February 18, 2020 (Dkt. No. 92). The parties have conferred and jointly seek (1) a

two-week extension of the deadline to complete production of ESI identified in their

Supplemental MIDP disclosures until March 3, 2020; and (2) a three-week extension of the



                                                 1
   Case: 1:18-cv-05369 Document #: 103 Filed: 02/14/20 Page 2 of 4 PageID #:2975




status hearing until March 12, 2020 (or another time suitable for the Court). The parties therefore

jointly request the Court to extend the deadline to produce ESI identified in their Supplemental

MIDP disclosures to March 3, 2020, and that the status hearing currently scheduled for February

20, 2020 be stricken and continued to March 12, 2020 (or another time suitable for the Court).



Dated: February 14, 2020                         Respectfully submitted,

FOX SWIBEL LEVIN & CARROLL, LLP                      MICHAEL BEST & FRIEDRICH, LLP


/s/ Steven L. Vanderporten                           /s/ G. Hopkins Guy, III


David E. Koropp (ARDC # 6201442)                     Arthur J. Gollwitzer (IL Bar No.
dkoropp@foxswibel.com                                06225038)
Erik J. Ives (ARDC # 6289811)                        James P. Fieweger (IL Bar No. 6206915)
eives@foxswibel.com                                  MICHAEL BEST & FRIEDRICH, LLP
Steven L. Vanderporten (ARDC # 6314184)              444 West Lake Street, Suite 3200
svanderporten@foxswibel.com                          Chicago, Illinois 60606
200 W. Madison, Suite 3000                           312.222.0800
Chicago, IL 60606                                    ajgollwitzer@michaelbest.com
                                                     jpfieweger@michaelbest.com

Counsel for Plaintiff Ubiquiti Networks, Inc.        BAKER BOTTS L.L.P.

Dated: February 14, 2020                             Hopkins Guy
                                                     Jon V. Swenson
                                                     Karina Smith
                                                     1001 Page Mill Road
                                                     Bldg. 1, Suite 200
                                                     Palo Alto, CA 94304
                                                     650.739.7500 (Telephone)
                                                     hop.guy@bakerbotts.com
                                                     jon.swenson@bakerbotts.com
                                                     karina.smith@bakerbotts.com

                                                     Andrew D. Wilson
                                                     1299 Pennsylvania Ave. NW
                                                     Washington, DC 20004
                                                     (202) 639-1312 (Telephone)
                                                     andrew.wilson@bakerbotts.com



                                                2
Case: 1:18-cv-05369 Document #: 103 Filed: 02/14/20 Page 3 of 4 PageID #:2976




                                         Counsel for Defendants Cambium
                                         Networks, Inc., Cambium Networks, Ltd.,
                                         Blip Networks, Inc., Winncom
                                         Technologies, Inc., Sakid Ahmed, and
                                         Dmitry Moiseev

                                         Dated: February 14, 2020




                                     3
   Case: 1:18-cv-05369 Document #: 103 Filed: 02/14/20 Page 4 of 4 PageID #:2977




                              CERTIFICATE OF SERVICE

      I hereby certify that on February 14, 2020, I electronically filed the foregoing JOINT
MOTION TO EXTEND TIME TO PRODUCE ESI IDENTIFIED IN SUPPLEMENTAL
MIDP DISCLOSURES AND TO CONTINUE HEARING with the Clerk of the Court using
the CM/ECF system. I certify that all participants in the case are registered CM/ECF users



                                             /s/ G. Hopkins Guy, III
                                                  G. Hopkins Guy, III




                                             4
